DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
The present Office Action is responsive to the Remarks and Amendments filed on 1-21-2022. As directed, claims 1-19 were previously cancelled, claims 20, 24, 26, 29, 31, 34, 36, and 38-39 have been amended, claims 25, and 27-28 have been cancelled, and no new claims have been added. Thus, claims 20-24, 26, and 29-40 are pending in the current application.

Response to Amendment
Applicant has amended claims 29 and 38 to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.
Applicant has amended claims 31, 34, 36, and 39 to address indefinite language in the claims. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
-A “rehabilitation mechanism” in claims 20 and 36
-A “knee module” in claims 20 and 36
-A “measuring device” in claim 20
-A “control module” in claims 29 and 38
-A “connection element” in claim 38

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 20-24, 26, and 29-40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As noted in the non-final Office Action mailed on 11-23-2021, Dietz and Brodard render obvious certain aspects of previously presented claim 20 including the following:
Dietz discloses a rehabilitation mechanism (“active standing table” Col. 2, lines 28-30) for a bedridden patient (Col. 3, lines 5-11) incorporating a method of moving the lower extremities of the patient (Col. 3, lines 46-53) which comprises the steps of:

While Dietz fails to disclose that the method incorporates a measuring method for determining length, position, and/or radius of movement of the lower extremities, the use of a measuring device for determining a trajectory of the application point, and the creation of a kinematic model of the lower extremity conditions by model-generating means, Brodard teaches a method of determining a position and radius of movement of lower extremities of a patient using a measuring device (33) for determining a trajectory solely of the application point during a movement of the leg with a knee module (11) of a rehabilitation mechanism (2) (paragraph 83, lines 1-6; paragraph 85, lines 1-8; paragraph 97, lines 1-8), and creating, via a model-generating means, from data thus obtained, a kinematic model of the position and radius of movement of at least parts of the lower extremities of the patient (see paragraphs 96-99: microcomputer 23 is configured to receive the kinematics of the movement of a patient’s lower limbs in order to track an initial trajectory). 
Additionally, Olsen was relied on to teach aspects of dependent claims 25 and 28 related to the use of an ellipse function to calculate a trajectory of lower limb motion, namely Olsen teaches a rehabilitation mechanism for the lower extremities with at least two eccentrics (1, 2) and at least one electric motor (“motor” in paragraph 18, lines 1-3; Fig. 1) for driving said at least two eccentrics (1, 2) (see paragraph 18; Fig. 1), and further teaches that the movement of 
However, the combination of Dietz, Brodard, and Olsen, relied on as the closest prior art of record, fail to anticipate and/or render obvious the use of a coordinate equation for an ellipse utilizing a possible displacement of the position of the rotation point during rehabilitative movement in the denominator of the second term of the ellipse function as defined in amended claim 20. It is for these reasons that the prior art fails to anticipate and/or render obvious the limitations of independent claim 20 as currently amended.
Similarly, independent claim 36 has been amended to include the same limitations deemed allowable with respect to claim 20. Therefore, the same reasons outlined above also stand for independent claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785